                  IN THE UNITED STATES DISTRICT COURT                          FILED
                      FOR THE DISTRICT OF MONTANA                                NOV 2 () 2018
                            BILLINGS DIVISION
                                                                              Clerk, U.S District Court
                                                                                District Of Montana
                                                                                      Missoula


 UNITED STATES OF AMERICA,
                                                   CR 12-105-BLG-DWM-1
                      Plaintiff,
                                                              ORDER
        vs.

 JULIE ANN ROZELL,

                      Defendant.


      Defendant Julie Ann Rozell' s Motion for Early Termination of Supervised

Release is now before the Court. (Doc. 141.) Having considered the factors in 18

U.S.C. § 3553(a), the conduct of Defendant-including the December 8, 2016

Report on Offender Under Supervision, (Doc. 133), and Defendant's arguments,

the Court is not satisfied that early termination is warranted by "the interest of

justice." 18 U.S.C. § 3583(e)(l).

      Accordingly, IT IS ORDERED that Defendant's motion (Doc. 141) is

DENIED.
                Ir
      Dated thi~ day ofNovember, 2018 .



                                                   . Mol oy, District Judge
                                                 tates D strict Court
